COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
  IN RE:
                                                    §            No. 08-22-00104-CV
  MVT SERVICES, LLC d/b/a MESILLA
  VALLEY TRANSPORTATION, and                        §      AN ORIGINAL PROCEEDING
  CHARLES ANTHONY ALEXANDER,
                                                    §              IN MANDAMUS
                                Relators.
                                                    §


                                 MEMORANDUM OPINION

         Relators, MVT Services, LLC d/b/a Mesilla Valley Transportation, and Charles Anthony

Alexander filed a petition for writ of mandamus, complaining of the 205th District Court for

El Paso County’s order of May 17, 2022, which denied a motion to compel a rule 204.1 medical

examination. Relators also filed an emergency motion seeking a stay of the trial court proceedings

below.

         On June 30, 2022, Relators filed an unopposed motion to dismiss the Mandamus and the

Motion for Emergency Relief, stating that the parties have reached an agreement that moots the

issue subject to the Mandamus. See TEX.R.APP.P. 42.1(a)(1).

         Accordingly, we grant the motion and dismiss the petition for writ of mandamus. We


                                                1
further deny the motion for emergency relief as moot.


                                             JEFF ALLEY, Justice

July 6, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2